Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission(s) filed on October 8, 2020 and January 29, 2021 have been entered.

Specification
The substitute specification filed October 8, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because it does not contain a statement that the substitute specification contains no new matter.
The substitute specification filed January 29, 2021 has been entered in view of receipt of a no new matter statement filed February 8, 2021.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Jie Zhao on February 4, 2021.
The application has been amended as follows: 

	Claim 3, line 13, change “components” to “component”.
Claim 3, lines 13-14, delete “being palladium, platinum, copper, vanadium, iron or zinc,”.
Claim 3, line 15, delete “immersion” and insert “acetylacetonate”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination, fails to anticipate or render obvious the herein claimed method for preparation of a benzene hydroxylation catalyst, wherein a mesoporous material  selected from SBA-15, SBA-16 or MCM-41 is functionally modified at the channel surface by contact with an aminosilane solution of specific concentration and temperature conditions.  After drying, the modified carrier is immersed into an acetylacetonate solution at specific concentration and conditions and in the presence of particular reactive component metals.  This product is also washed and dried, and the surface modification and the immersion steps do not exceed 40C.

The Yang et al. process surface functionalizes an SBA-15 material, however the final step to accomplish this is refluxing at 80C for 6 hours, which temperature is much higher than that of 20-40C in the instant claims.  Yang et al. also indicates that for the metal incorporation, which is not accomplished in acetylacetonate at the conditions claimed herein, requires no more than mixing for 10 minutes, whereas the claims indicate metal incorporation to require 6-36 hours.  Finally, after Yang has incorporated the metal actives, the treated support requires reduction in hydrogen at 100-300C, which is well in excess of the 40C limit set forth in the instantly claimed method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732